Citation Nr: 0804299	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than January 15, 
2002, for the grant of service connection for bilateral 
sensorineural hearing loss.

(The issue of whether there was clear and unmistakable error 
(CUE) in a May 1952 Board of Veterans Appeals (Board) 
decision, which denied entitlement to service connection for 
defective hearing, is the subject of a separate Board 
decision.) 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

This matter is before the Board on appeal from a January 2003 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO), in Newark, New Jersey, which granted service 
connection for bilateral sensorineural hearing loss and 
assigned a 100 percent disability rating effective as of 
January 15, 2002, the date of receipt of the veteran's 
reopened claim.  The veteran expressed disagreement with the 
effective date for the grant of service connection and 
perfected a substantive appeal.

The Board issued a decision in May 2004 denying the claim, 
and the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  After considering a Joint Motion 
For Remand submitted by veteran and the Secretary of VA in 
August 2004, the Court issued an Order later in August 2004 
vacating the Board's decision and remanding the case for 
compliance with the directives specified in the Joint Motion 
For Remand.

In the August 2004 Joint Motion For Remand, it was agreed 
that the Board was to consider whether a statement submitted 
by the veteran in February 2003 was a valid claim for CUE of 
the Board's May 1952 decision.  This was the subject of a 
separate Board decision which determined that there was no 
CUE by the Board in the May 1952 decision.  The claim is now 
returned to the Board.


FINDINGS OF FACT

1.  After filing his initial claim for service connection for 
defective hearing in April 1950, the veteran was notified in 
May 1950 that the claim was denied; he was again notified in 
August 1950 that new and material evidence was needed to 
reopen the claim.

2.  The veteran appealed a July 1951 rating decision that 
again denied his claim for service connection for defective 
hearing, and the Board denied his claim on appeal in May 
1952.

3.  The veteran's reopened claim for service connection for 
bilateral hearing loss was received on January 15, 2002. 


CONCLUSIONS OF LAW

1.  The Board's May 1952 decision which denied service 
connection for defective hearing is final. 38 U.S.C.A. § 
7104(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.1100(a), 
20.1104, 20.1105 (2007).

2.  The criteria for an effective date earlier than January 
15, 2002, for service connection for bilateral hearing loss, 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's bilateral hearing loss claim arises from his 
disagreement with the effective date of service connection 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's available relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  Further, the dispositive 
factual matters in this case pertain to documents that have 
been on file for many years.  There is no indication that 
there exists additional evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Thus, VA's duties to notify and assist 
have been satisfied and the Board turns to an evaluation of 
the veteran's claim on the merits.  

The veteran essentially argues that the establishment of 
January 15, 2002, as the effective date for the grant of 
service connection for bilateral sensorineural hearing loss 
is erroneous.  He contends that he has had the disorder since 
his active service, as evidenced by medical opinions of 
record.

However, it is the date of filing or receipt of relevant 
communication, and not necessarily the dating of medical 
evidence that is dispositive to this matter.  Stated 
alternatively, this appeal involves resolution of a legal, 
and not factual matter. Having carefully considered the claim 
in light of the record and the applicable law, the Board 
finds that the preponderance of the evidence is against the 
claim and the appeal will be denied.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.400 (2007).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2007).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is further defined in the regulations.  38 
C.F.R. § 3.155(a) (2007) holds that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 
3.151(a).  All claims for benefits filed with VA, formal or 
informal, must be in writing.  See Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).

Historically, the veteran filed an original claim for 
compensation in March 1946, only two months after service 
discharge.  At that time, however, he did not claim service 
connection for defective hearing or hearing loss.  Rather, 
his initial claim for service connection for defective 
hearing was received in April 1950, and he was notified in 
May 1950 of an April 1950 rating action, which had denied his 
claim. Attached to that letter was a notification of his 
appellate rights, informing him that he had one year within 
which to initiate a timely appeal.  He did not do so.

In August 1950, the veteran stated that he wished to 
supplement his original March 1946 claim, stating that he had 
neglected to mention that he had an ear condition. An August 
1950 RO letter informed the veteran that his original claim 
for that condition was made in April 1950 and that he was 
notified of the denial by a May 1, 1950, letter and that his 
claim would be further reviewed upon submission of new or 
material evidence.  But, if he had no further evidence to 
submit but disagreed with the decision, he could appeal at 
any time within one year from May 1, 1950.

The veteran did not timely appeal the April 1950 RO denial.  
Consequently, it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 4005 (within one 
year from the date of mailing the notice of the RO's 
decision, a notice of disagreement must be filed in order to 
initiate an appeal of any issue adjudicated by the RO). (If a 
notice of disagreement is not filed within one year of notice 
of the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record).

A letter was received from the veteran in June 1951, more 
than one year later, in which he stated that he did not agree 
with the April 1950 RO denial.  He was notified by a July 
1951 RO letter of the expiration of the time for initiating 
an appeal from the April 1950 denial.  However, his case was 
reviewed on the basis of a new medical statement from a 
private physician and no change was found which warranted a 
determination different from that reached earlier.  Rating 
actions dated in August 1951, November 1951, and December 
1951 confirmed and continued the denial.

The veteran testified at a January 1952 RO hearing, at which 
time it was noted that he had appealed the July 1951 denial.  
Then, on appeal, a decision of the Board in May 1952 denied 
service connection for defective hearing.

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the Court, or some other exceptional circumstance such as 
the decision was CUE.  See 38 U.S.C.A. §§ 5109A, 7103(a); 38 
C.F.R. §§ 3.104, 3.105(a), 20.1100(a), 20.1103, 20.1104.  As 
the Court did not come into existence until 1988, there was 
no appeal beyond the Board when the Board issued its 1952 
decision.  

Pursuant to the August 2007 Joint Motion For Remand, the 
issue of whether there was CUE in the May 1952 Board 
decision, which denied entitlement to service connection for 
defective hearing, was the subject of a separate Board 
decision, which is incorporated by reference, and which 
deemed that there was no CUE.  Therefore, the Board's May 
1952 decision is final and binding on the veteran based on 
the evidence then of record and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.104 (a), 3.156, 20.1100, 20.1104.

Also, the rating actions prior to that Board decision are 
subsumed in that Board decision.  38 U.S.C.A. § 7104(b) and 
38 C.F.R. § 20.1104; see also Chisem v. Gober, 10 Vet. App. 
526 (1997) and Donovan v. Gober, 10 Vet. App. 404 (1997) (in 
which the Court approved of the doctrine of delayed subsuming 
set forth in VAOGCPREC 14-95); see also Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998) (upholding the validity of 
VAOGCPREC 14-95).

The veteran's reopened claim for service connection for 
hearing loss was received on January 15, 2002, and based on a 
favorable medical opinion obtained on VA examination in 
November 2002, in January 2003 VA granted service connection 
for bilateral hearing loss and assigned a 100 percent 
disability evaluation effective from January 15, 2002, the 
date of receipt of the reopened claim.

In this case, there simply is no legal authority for the 
Board to assign an earlier effective date, as there is no 
indication the veteran specifically acted to reopen his claim 
for service connection for bilateral hearing loss prior to 
January 15, 2002.  In fact, he has not alleged that he made 
any attempts to reopen this claim prior to that date.  The 
file does not contain a written claim - formal or informal - 
until that date.  Similarly, there is no indication in the 
record that he received VA treatment or underwent any VA 
examination or hospitalization for hearing loss which may be 
construed as an informal claim to reopen the claim of service 
connection.  Likewise, as previously discussed, it has been 
determined by separate decision that the May 1952 Board 
decision did not contain CUE.  38 U.S.C.A. § 7111(a) (West 
2002).  As the effective date can be no earlier than the date 
of receipt of his reopened claim, January 15, 2002 is the 
earliest effective date permitted by law.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).


ORDER

The claim for an effective date earlier than January 15, 
2002, for service connection for bilateral sensorineural 
hearing loss is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


